Citation Nr: 1235449	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  08-38 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for service-connected posttraumatic stress disorder.

2.  Entitlement to a total disability rating based on individual unemployability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan, Counsel



INTRODUCTION

The Veteran served on active military duty from September 1968 to October 1971.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).

In a February 2011 decision, the Board granted an increased evaluation of 50 percent for the Veteran's service-connected posttraumatic stress disorder (PTSD).  The Board denied an evaluation in excess of 50 percent and remanded the issue of entitlement to a total disability evaluation based on individual unemployability (TDIU).  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2011, the Court remanded the Board's decision for development in compliance with a Joint Motion for Court Remand (Joint Motion).  The Joint Motion noted that the issue of TDIU had been remanded by the Board and was thus not before the Court and indicated that the Court was not disturbing that portion of the Board decision that granted a 50 percent evaluation; the Joint Motion only addressed the evaluation in excess of 50 percent.  In October 2011, a letter was sent to the Veteran and his representative in which he was given 90 days from the date of the letter to submit additional argument or evidence in support of his appeal prior to the Board's readjudication.  The Veteran responded that same month that he had no additional evidence or argument and that the claim was to be adjudicated after affording his representative the opportunity to review the case.  In December 2011, the Veteran's representative, upon review of the claims file, submitted additional argument.

In a February 2012 decision, the Board denied an evaluation in excess of 50 percent for the Veteran's PTSD.  The Board remanded the issue of TDIU.  The Veteran appealed the decision to the Court.  In July 2012, the Court remanded the Board's decision for development in compliance with a Joint Motion.  The Joint Motion noted that the issue of TDIU had been remanded by the Board and was thus not before the Court.  In August 2012, a letter was sent to the Veteran and his representative in which he was given 90 days from the date of the letter to submit additional argument or evidence in support of his appeal prior to the Board's readjudication.  The Veteran responded that same month that he had no additional evidence or argument and that the claim was to be adjudicated after affording his representative the opportunity to review the case.  In September 2012, the Veteran's representative, upon review of the claims file, submitted additional argument.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  Remand is required to obtain VA medical records and a comprehensive VA examination.

Regarding the claim of entitlement to an increased evaluation for PTSD, the appeal must be remanded for an examination.  Remand may be required where the record before the Board contains insufficient medical information for evaluation purposes.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).  Where a service-connected disability causes multiple problems or has multiple, separate and distinct manifestations, separate ratings may be assigned.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened or the available evidence is too old or does not provide the appropriate information for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); 38 C.F.R. § 3.326 (a) (2011).  

Here, a March 2012 VA psychiatric examination noted diagnoses of PTSD, a personality disorder, and alcohol dependence.  The examiner took a full history from the Veteran and found that alcohol dependence caused his inability to work.  The examiner noted that PTSD only caused depressed mood and suspiciousness, but did not provide any supporting explanation for this conclusion nor assign symptoms to the other diagnosed conditions.  The examination report also does not include an assessment of whether alcohol dependence is related to the Veteran's PTSD.  Moreover, medical evidence dated in April 2012, after the examination, indicates additional inpatient treatment for alcohol dependence and PTSD with an entrance Global Assessment of Functioning score of 35, which indicates some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, for example where a depressed man avoids friends, neglects family, and is not able to work.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV at 46-47.  This indicates a potential worsening of the Veteran's psychiatric symptoms.  Accordingly, a comprehensive PTSD examination is required on remand.

Regarding the claim of entitlement to TDIU, this claim is inextricably intertwined with the other claim on appeal and is remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).  Here, the issue of entitlement to an increased evaluation for service-connected PTSD could impact the TDIU issue as an increased evaluation would affect the Veteran's potential entitlement to schedular TDIU.  Accordingly, remand is required. 

Finally, regarding both claims, a review of the paper and electronic claims file indicates that VA medical records from 2010 are not associated with the claims file.  The most recent VA records in the paper claims file are dated in July 2009.  The medical records in the electronic claims file begin in July 2011.  Where VA medical treatment records are material to the issue on appeal and are not included within the claims file, a remand is necessary to acquire such VA records, because VA is deemed to have constructive knowledge of certain documents which are generated by VA agents or employees.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, remand is required to obtain VA medical records.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment, to specifically include any dated from July 2009 to July 2011.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  

2.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected PTSD.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

The examiner must address whether the Veteran's psychiatric symptoms can be assigned to each of the following diagnosed conditions:  alcohol dependence, PTSD, and personality disorder.  If the symptoms can be so assigned, the examiner must do so and provide a supporting explanation.  Thereafter, the examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms due solely to PTSD.  The examiner must also enter a complete multiaxial evaluation, and assign a Global Assessment of Functioning score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.  

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



